 
Exhibit 10.2
 

MMA Capital Management and TSSP Announce Formation of Solar Lending Joint
Venture

BALTIMORE, Nov. 9, 2016 /PRNewswire/ -- MMA Capital Management, LLC (NASDAQ:
MMAC) ("MMA Capital" or "the Company") today announced that the Company has
entered into an agreement with an affiliate of TSSP, a leading special
situations investment platform, to form a solar lending joint venture. The joint
venture will operate under the name Renewable Energy Lending, LLC ("REL") and
will provide financing for the construction and ongoing operations of solar
power projects located throughout North America. MMA Energy Capital, LLC
("MEC"), a wholly-owned subsidiary of MMA Capital, will provide loan origination
and administrative services to REL. Kimberlite Advisors, LLC served as financial
advisor in the formation of Renewable Energy Lending, LLC.

Michael Falcone, MMA Capital Management's Chief Executive Officer stated, "We
are pleased to announce another step in the growth of our overall energy capital
platform. With this opportunity we are adding a world class capital partner to
our renewable energy capital business. When combined with our ongoing
relationship with Fundamental Advisors, we think this new venture will allow us
to grow our origination platform across multiple product types within the solar
lending space and allow us to deploy capital at attractive rates of returns."

"We are excited to enter into this partnership that will increase the capital we
have available to provide construction and permanent financing for this very
active marketplace. Our deep pipeline of opportunities continues to grow and the
opportunity to partner with additional institutional capital will enable us to
meet the anticipated growth of our business. There were over 2 gigawatts of
solar installed in the 2nd quarter this year in the United States, a 43% year
over year increase, and we are well positioned to serve this growing industry.
We are extremely pleased to have TSSP as a partner in this endeavor," Bob
Hopper, Managing Director of MMA Energy Capital stated.

Additional information on the transaction can be found in the Company's Current
Report on Form 8-K filed today. The Company will also discuss this transaction
as part of its quarterly conference call. Details of the call are provided
below.

Conference Call Information

The Company plans to host a conference call on Thursday, November 10, 2016 at
8:30 a.m. ET to provide a business update and review financial results for the
three months ended September 30, 2016. The conference call with investors will
be webcast. All interested parties are welcome to join the live webcast, which
can be accessed through the Company's web site at www.mmacapitalmanagement.com,
under Investor Relations. Participants may also join the conference call by
dialing toll free 1-888-346-6987 or 1-412-902-4268 for international
participants and 1-866-605-3851 for Canadian participants.

For purposes of the conference call, the Company will reference select tables
from Item 2 of the Third Quarter 2016 Report (Management's Discussion &
Analysis) to be filed on Form 10-Q on November 9, 2016.

An archived replay of the event will be available one hour after the event
through November 17, 2016, toll free at 1-877-344-7529, or 1-412-317-0088 for
international participants and 1-855-669-9658 for Canadian participants
(Passcode: 10095567).

About MMA Capital Management

MMA Capital Management partners with institutional capital to create and manage
investments in affordable housing and renewable energy. We invest for our own
account and co-invest with our institutional capital partners. We derive revenue
from returns on our investments as well as asset management, performance and
other fees from the investments as well as funds and ventures we manage.

About TSSP

TSSP is the global credit and special situations platform of TPG. Co-founded in
2009 by Chief Investment Officer Alan Waxman, TSSP has approximately $19 billion
in assets under management. TSSP has a long-term oriented, highly flexible
capital base that allows it to invest across industries, geographies, capital
structures and asset classes, in distressed assets but also healthy and growth
companies. TSSP's investments are typically complex to source, analyze and
execute. For more information, please visit www.tpg.com/platforms/tssp.

About Fundamental Advisors

Fundamental Advisors is a leading alternative asset manager dedicated to the
municipal markets. Founded in 2007 as a private equity firm focused on
revitalizing distressed assets, Fundamental invests in a range of vehicles that
capitalize on the growing opportunity set in the municipal market.

About Kimberlite

Kimberlite Advisors, LLC is an investment banking firm focused on real estate
and financial services companies, both private and public. Kimberlite provides
senior level advice and capital markets expertise to its clients. Founded in
2013 and owned by its partners, Kimberlite is a member FINRA.

MMA CAPITAL MANAGEMENT: INTEGRITY. INNOVATION. SERVICE.

www.mmacapitalmanagement.com





CONTACT: Brooks Martin, Investor Relations, (855) 650-6932